Citation Nr: 0633624	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-03 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from July 1965 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board is aware that there is an August 2001 rating 
decision denying service connection for a psychiatric 
condition.  The veteran submitted a timely notice of 
disagreement (NOD) and selected the decision review officer 
(DRO) process for his appeal.  The DRO decision was sent to 
the veteran in September 2003 in the form of a statement of 
the case (SOC).  A substantive appeal was received, but the 
case was not submitted to the Board.  As a result, the issue 
will be addressed on a de novo basis.      


FINDING OF FACT

The veteran has been diagnosed with PTSD, but there is no 
credible corroboration or verification of the alleged non-
combat stressors in service.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304 (regarding combat veterans); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms. The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others. In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The veteran has September 2003, March 2003, and December 2002 
diagnoses of PTSD from a VA psychiatrist and receives PSTD 
treatment at a VA Medical center (VAMC).  The veteran alleges 
that he has PSTD as a result of stressors experienced while 
serving in the military.  Specifically, he asserts that he 
was beaten and sexually assaulted during multiple 
confinements in a brig.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which addressed PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  In 
December 2005, M21-1, Part III was rescinded and replaced 
with a new manual, M21-1MR, which contains the same PTSD-
related information as M21-1, Part III.  The corresponding 
new citation for M21-1, Part III, 5.14(c) is M21-1MR 
IV.ii.1.D.14 and 15. 

The pertinent regulation provides that, in cases of personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3); see also M21-1MR IV.ii.1.D.14 and 15. 

As recently stated by the Court in Bradford v. Nicholson, 20 
Vet. App. 200 (2006), § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault" without first providing the requisite notice.  The 
Court also stated that § 3.304(f)(3) requires VA to advise 
personal assault claimants that credible supporting evidence 
of a stressor may include (1) "evidence from sources other 
than the veterans service records" or (2) "evidence of 
behavior changes."  The Board must provide "a written 
statement of [its] findings and conclusions, and the reasons 
or bases for those findings and conclusions, on all material 
issues of fact and law presented on the record."  38 U.S.C. 
§ 7104.  

The Board notes that in a letter dated in January 2003, the 
RO advised the veteran of the VCAA and its effect on his 
claim.  The letter confirmed receipt of the veteran's 
September 2002 letter describing his stressor and 
specifically advised him to identify any possible sources of 
information and evidence for personal assault.  The letter 
also included a questionnaire.  The veteran stated in an 
August 2004 letter that after he was assaulted, his attackers 
told him not tell anyone.  Aside from letters describing his 
stressor and his hearing testimonies, the veteran was unable 
to identify sources of information or evidence for personal 
assault.  

The veteran's service personnel records show that in May 
1966, he was sentenced to three months' hard labor with 
confinement for being absent without leave (AWOL).  In 
October 1966, he was sentenced to 20 days' hard labor and 
confinement for being AWOL.  The veteran's service personnel 
records are negative for any request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  

In May 1966, the veteran's service medical records (SMRs) 
indicated that he was found physically qualified for 
confinement.  In August 1966, a stamp on the veteran's 
chronological record of medical care indicated that he was 
examined and found physically qualified for transfer from the 
brig at the end of his sentence.  They also show that he was 
treated in July1966 for a right foot injury and crushed 
toenails.  He was instructed to use crutches for three days.  
In November 1966, he was found physically qualified for 
confinement, and eleven days later he was found physically 
qualified for transfer for release at the end of his 
sentence.  The Board notes that the SMRs are negative for 
treatment of broken ribs, which the veteran alleged he 
suffered during his confinement.  

Overall, the Board must find that the service record provides 
evidence against the veteran's claim of some form of assault 
during service. 

The veteran has multiple diagnoses of PTSD.  However, the 
Board is not required to grant service connection for PTSD 
because a physician accepted the veteran's description of his 
active service experiences as credible.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The Board is not required 
to accept the veteran's uncorroborated account of his active 
service experiences.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The VA medical providers have generally restated the 
veteran's account of the in-service stressor and accepted it 
as credible.  However, such statements are undermined by two 
factors: (1) the medical opinions are based upon the 
veteran's uncorroborated recitation of the alleged stressor; 
and (2) none of the medical opinions included an objective 
review of the in-service evidence or any other 
contemporaneous indicia that might bolster the veteran's 
reported stressor.  As noted above, a medical provider cannot 
provide supporting evidence that the claimed in-service 
stressor actually occurred based upon post-service medical 
examination.  

In this respect, although an examiner can render a current 
diagnosis based on an examination of the veteran, the 
examiner's opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  See generally, Guimond v. Brown, 6 Vet. App. 69 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  Furthermore, an examination that relies on a 
questionable history of events is inadequate, and any 
psychiatric evaluation that forms the basis for an 
adjudicative decision must be based on an accurate 
description of events during the veteran's service.  See West 
v. Brown, 7 Vet. App. 70 (1994).  The Board is not required 
to accept a physician's diagnosis just because the physician 
accepted the veteran's description of his experiences as 
credible and diagnosed him with PTSD.  See West, 7 Vet. App. 
at 77 (quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992)).  Likewise, medical statements that accept a 
veteran's reports as credible and relate his PTSD to events 
experienced in service do not constitute the requisite 
credible evidence of the occurrence of a stressor.  Moreau, 
supra.  

The critical issue in this case is the stressor.  In this 
case, the Board also finds it significant that there is no 
evidence from sources other than the veteran service records 
to corroborate his account of the stressor incident.  38 
C.F.R. § 3.304(f)(3).  There is no evidence that the veteran 
reported the claimed assault to any family, friends or clergy 
while he was on active duty.  

Most importantly, the Board has had the opportunity to hear 
the veteran's testimony and review the record in detail.  
Based on this review, the Board finds that the veteran is not 
a credible historian regarding the events he alleges in 
service. 

The initial treatment of his disorders makes no reference to 
his service or problems in service, indicating instead 
disorders that began well after service, related to problems 
that have no connection with service, providing highly 
probative evidence against this claim.  VA records from 2001, 
in which the veteran makes little reference to problems 
related to service, but instead cites to other problems with 
no relationship to service, provides particularly damaging 
evidence against this claim.  Further, the veteran made no 
reference to this problem in his 1994 claim.  Because of 
these inconsistencies, the Board finds that the probative 
value of his allegations is compromised.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  

The Board must also note the lapse of years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000). 

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept an appellant's statements regarding 
his alleged symptoms, including nightmares, flashbacks, and 
other difficulties he associates with his active service, if 
the Board does not find the statements regarding his symptoms 
to be credible.
    
Overall, the Board must make a factual determination against 
a finding that the assault during service ever occurred.  In 
this regard, a medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  However, the Court has 
held that VA can not reject a medical opinion simply because 
it is based on a history supplied by the veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. 
g.,Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran).  In this case, he Board finds that the history is 
inaccurate.  

In sum, the preponderance of the credible evidence does not 
show corroboration of an alleged in-service stressor, which 
in turn could serve as the basis for the veteran's diagnosis 
of PTSD.  Any current PTSD is not shown to be related to his 
active service.  The Board finds that the preponderance of 
the evidence is against granting service connection for PTSD.  
38 U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in June 2001 and January 2003, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the September 2003 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in June 
2001, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the VCAA notices and the 
September 2003 SOC otherwise fully notified the veteran of 
the need to give VA any evidence pertaining to his claim, 
such that there is no prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).   See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post 
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2006).  

As the stressor has not been confirmed, service and post-
service medical records provide no basis to grant this claim, 
and provide evidence against the claim, the Board finds no 
basis for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, the standards of  McLendon are not met in this 
case.  While the first element is met, the rest are not 
because there is no evidence establishing that the veteran 
was assaulted during his confinement in the brig and evidence 
against such a finding.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


